— Yesawich, Jr., J.
Appeal from an order of the County Court of Otsego County (Mogavero, Jr., J.), entered October 23, 1985, which granted plaintiffs motion for summary judgment.
In October 1983, plaintiff notified defendants, Myra and Robert Manning, that because they were nonresidents of the district, they were required to pay tuition for their ward and two children who were attending district schools. Postal service records as well as records in the County Clerk’s office indicated that the Mannings resided on a farm they owned in the Schenevus Central School District. The Mannings maintained that they resided permanently in the City of Oneonta in a small one-bedroom apartment in a building jointly owned by Mr. Manning and another; that building also lodged, inter alia, a business operated by Mrs. Manning. After the Mannings ignored several requests by plaintiff to document their claimed city domicile, plaintiff demanded tuition for the 1983-1984 school year. In an effort to overturn plaintiffs determination, defendants appealed to the Commissioner of Education. *972Defendants’ failure to submit any evidence supporting their assertion that the Oneonta apartment was the family’s domicile constrained the Commissioner to dismiss their appeal. Defendants did not seek to have that determination judicially reviewed and the time to do so has long since passed.
Thereafter, plaintiff commenced the instant action to collect tuition charges for the 1983-1984 school year. Based on the Commissioner’s prior determination, defendants’ contention that they were city residents, and hence the children were entitled to attend public schools maintained by plaintiff without payment of tuition, was rejected and summary judgment in plaintiff’s favor was granted.
We affirm. Notwithstanding defendants’ contrary arguments, the Commissioner’s unchallenged determination that, for the school year involved, defendants were not residents of the Oneonta City School District is conclusive of that issue and binding upon the parties (see, Anken v Board of Educ., 42 AD2d 1031, 1032; see also, Barringer v Powell, 230 NY 37, 43).
Order affirmed, with costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.